14 N.Y.3d 850 (2010)
927 N.E.2d 553
901 N.Y.S.2d 133
LIFE RECEIVABLES TRUST, Plaintiff,
v.
GOSHAWK SYNDICATE 102 AT LLOYD's, Respondent, and
LIFE SETTLEMENT CORPORATION, Doing Business as PEACH TREE LIFE SETTLEMENTS, Appellant.
No. 138 SSM 12.
Court of Appeals of New York.
Decided May 4, 2010.
*851 Greenberg Traurig LLP, Albany (Israel Rubin of counsel), for appellant.
Barger & Wolen LLP, New York City (Evan L. Smoak of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs. The certified question should not be answered as unnecessary.
The Appellate Division properly concluded that the scope and validity of the parties' arbitration agreement, including issues of arbitrability, are for the arbitration tribunal to determine (see Matter of Smith Barney Shearson v Sacharow, 91 NY2d 39, 45-47 [1997]; Contec Corp. v Remote Solution, Co., Ltd., 398 F3d 205, 211 [2d Cir 2005]). Although Hall Street Associates, L.L.C. v Mattel, Inc. (552 U.S. 576 [2008]) prohibits parties from expanding, by their own agreement, the scope of judicial review beyond that authorized by the Federal Arbitration Act, clear and unmistakable evidence exists in this case that the parties agreed to arbitrate questions of arbitrability, including whether the *852 parties' arbitration agreement is invalid under Hall Street Associates or whether the apparently offending provision could be severed from the remainder of the agreement.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.